Exhibit 99.1 FOR IMMEDIATE RELEASEContact:Zac Nagle March 6, 2013Vice President, Investor Relations and Communications 713-753-5082 Investors@kbr.com Marianne Gooch Director, Corporate Communications Media Relations Hotline: 713-753-3800 Mediarelations@kbr.com KBR Announces Appointment of Group President HOUSTON – KBR (NYSE: KBR) today announced that Andrew “Andy” Summers will join the company as Group President of KBR’s Infrastructure, Government and Power business group in early April and will report to William P. Utt, Chairman, President and Chief Executive Officer. Summers’ appointment reflects the importance of KBR’s strategic course to deliver best-of-class customer service and execution performance that will drive growth in KBR’s Government, Infrastructure, Minerals, Power and Industrial markets. Summers joins KBR from UGL Limited, where he has served as Group President in the Rail and Infrastructure division. He joined UGL in 2005 as Group President for the Rail division and later moved to the position of Group President of Infrastructure. These two divisions were brought together under Andy’s leadership in June 2010. He graduated with first class honors in Electrical and Electronic Engineering from the University of Aston, England in 1984. In 1983, Andy was awarded the City of Birmingham Queen’s Silver Jubilee Engineering award for excellence in engineering. “Andy’s experience and exceptional track record of growth make him ideally suited for his role as KBR Group President,” Utt said. “I am confident that under Andy’s leadership and vision, the business units in KBR’s Infrastructure, Government and Power business group will continue expanding their global footprint and building upon KBR’s current success." KBR is a global engineering, construction and services company supporting the energy, hydrocarbon, government services, minerals, civil infrastructure, power, industrial, and commercial markets. For more information, visit www.kbr.com. xxx
